Exhibit 21 Subsidiaries of Burlington Coat Factory Warehouse Corporation Exact Name of Subsidiaries of Registrant as Specified in their Charter State or Other Jurisdiction of Incorporation or Organization Burlington Coat Factory of Alabama, LLC Alabama Burlington Coat Factory Realty of Huntsville LLC Alabama Burlington Coat Factory Warehouse of Anchorage, Inc. Alaska Burlington Coat Factory of Arizona, LLC Arizona Burlington Coat Factory Realty of Desert Sky, Inc. Arizona Burlington Coat Factory Realty of Mesa, Inc. Arizona Burlington Coat Factory of Arkansas, LLC Arkansas Baby Depot of California, LLC California Burlington Coat Factory of California, LLC California Burlington Coat Factory Realty of Dublin, Inc. California Burlington Coat Factory Realty of Florin, Inc. California Burlington Coat Factory Realty of Ventura, Inc. California Burlington Coat Factory Warehouse of San Bernardino, LLC California MJM Designer Shoes of California, LLC California Burlington Coat Factory of Colorado, LLC Colorado Burlington Coat Factory of Connecticut, LLC Connecticut Burlington Coat Realty of East Windsor, Inc. Connecticut Cohoes Fashions of Connecticut, LLC Connecticut Burlington Coat Factory of Delaware, LLC Delaware Burlington Coat Factory of Texas, Inc. Delaware Burlington Coat Factory of Texas, L.P. Delaware Burlington Coat Factory Realty Corp. Delaware C.F.I.C. Corporation Delaware MJM Designer Shoes of Delaware, LLC Delaware Bee Ridge Plaza, LLC Florida Burlington Coat Factory of Florida, LLC Florida Burlington Coat Factory Realty of Coral Springs, Inc. Florida Burlington Coat Factory Realty of Orlando, Inc. Florida Burlington Coat Factory Realty of Sarasota, Inc. Florida Burlington Coat Factory Realty of University Square, Inc. Florida Burlington Coat Factory Realty of West Colonial, Inc. Florida K&T Acquisition Corp. Florida MJM Designer Shoes of Florida, LLC Florida Burlington Coat Factory of Georgia, LLC Georgia Burlington Coat Factory Realty of Morrow, Inc. Georgia Burlington Coat Factory Warehouse of Atlanta, Inc. Georgia Burlington Coat Factory of Hawaii, LLC Hawaii Burlington Coat Factory of Idaho, LLC Idaho Burlington Coat Factory of Illinois, LLC Illinois Burlington Coat Factory Realty of Bloomingdale, Inc. Illinois Burlington Coat Factory Realty of River Oaks, Inc. Illinois Burlington Coat Factory Warehouse of East St. Louis, Inc. Illinois Burlington Coat Realty of Gurnee, Inc. Illinois Burlington Coat Factory of Indiana, LLC Indiana Burlington Coat Factory Realty of Greenwood, Inc. Indiana Subsidiaries of Burlington Coat Factory Warehouse Corporation Exact Name of Subsidiaries of Registrant as Specified in their Charter State or Other Jurisdiction of Incorporation or Organization Burlington Coat Factory of Iowa, LLC Iowa Burlington Coat Factory of Kansas, LLC Kansas Burlington Coat Factory of Kentucky, Inc. Kentucky Burlington Coat Factory of Louisiana, LLC Louisiana Burlington Coat Factory of Maine, LLC Maine Burlington Coat Factory of Maryland, LLC Maryland Burlington Coat Factory of Massachusetts, LLC Massachusetts Burlington Coat Factory Realty of North Attleboro, Inc. Massachusetts Cohoes Fashions of Massachusetts, LLC Massachusetts Burlington Coat Factory of Michigan, LLC Michigan Burlington Coat Factory Warehouse of Detroit, Inc. Michigan Burlington Coat Factory Warehouse of Grand Rapids, Inc. Michigan Burlington Coat Factory Warehouse of Redford, Inc. Michigan Burlington Coat Factory of Minnesota, LLC Minnesota Burlington Coat Factory of Mississippi, LLC Mississippi Burlington Coat Factory of Missouri, LLC Missouri Burlington Coat Factory Realty of Des Peres, Inc. Missouri Burlington Coat Factory of Montana, LLC Montana Burlington Coat Factory of Nebraska, Inc. Nebraska Burlington Coat Factory of Nevada, LLC Nevada Burlington Coat Realty of Las Vegas, Inc. Nevada Burlington Coat Factory of New Hampshire, LLC New Hampshire Burlington Coat Factory Direct Corporation New Jersey Burlington Coat Factory of New Jersey, LLC New Jersey Burlington Coat Factory Realty of Edgewater Park, Inc. New Jersey Burlington Coat Factory Realty of Paramus, Inc. New Jersey Burlington Coat Factory Realty of Pinebrook, Inc. New Jersey Burlington Coat Factory Warehouse of Edgewater Park, Inc. New Jersey Burlington Coat Factory Warehouse of Edgewater Park Urban Renewal Corp. New Jersey Burlington Coat Factory Warehouse of New Jersey, Inc. New Jersey Cohoes Fashions of New Jersey, LLC New Jersey MJM Designer Shoes of Moorestown, Inc. New Jersey MJM Designer Shoes of New Jersey, LLC New Jersey Super Baby Depot of Moorestown, Inc. New Jersey Burlington Coat Factory of New Mexico, LLC New Mexico Burlington Coat Factory of New York, LLC New York Burlington Coat Factory Realty of Yonkers, Inc. New York Cohoes Fashions of New York, LLC New York Georgetown Fashions Inc. New York LC Acquisition Corp. New York MJM Designer Shoes of New York, LLC New York Monroe G. Milstein, Inc. New York Burlington Coat Factory of North Carolina, LLC North Carolina Burlington Coat Factory of North Dakota, LLC North Dakota Burlington Coat Factory of Ohio, LLC Ohio Burlington Coat Factory Warehouse of Cleveland, Inc. Ohio Burlington Coat Factory of Oklahoma, LLC Oklahoma Burlington Coat Factory Realty of Tulsa, Inc. Oklahoma Burlington Coat Factory of Oregon, LLC Oregon Subsidiaries of Burlington Coat Factory Warehouse Corporation Exact Name of Subsidiaries of Registrant as Specified in their Charter State or Other Jurisdiction of Incorporation or Organization Burlington Coat Factory of Pennsylvania, LLC Pennsylvania Burlington Coat Factory Realty of Langhorne, Inc. Pennsylvania Burlington Coat Factory Realty of West Mifflin, Inc. Pennsylvania Burlington Coat Factory Realty of Whitehall, Inc. Pennsylvania Burlington Coat Factory Warehouse Inc. Pennsylvania Burlington Coat Factory Warehouse of Bristol, LLC Pennsylvania Burlington Coat Factory Warehouse of Cheltenham, Inc. Pennsylvania Burlington Coat Factory Warehouse of Langhorne, Inc. Pennsylvania Burlington Coat Factory Warehouse of Montgomeryville, Inc. Pennsylvania Burlington Factory Warehouse of Reading, Inc. Pennsylvania MJM Designer Shoes of Pennsylvania, LLC Pennsylvania Burlington Coat Factory of Puerto Rico, LLC Puerto Rico Burlington Coat Factory of Rhode Island, LLC Rhode Island Cohoes Fashions of Cranston, Inc. Rhode Island Burlington Coat Factory of South Carolina, LLC South Carolina Burlington Coat Factory Warehouse of Charleston, Inc. South Carolina Burlington Coat Factory of South Dakota, LLC South Dakota Burlington Coat Factory Realty of Memphis, Inc. Tennessee Burlington Coat Factory Warehouse of Hickory Commons, Inc. Tennessee Burlington Coat Factory Warehouse of Memphis, Inc. Tennessee Burlington Coat Factory Warehouse of Shelby, Inc. Tennessee Burlington Coat Factory Realty of Bellaire, Inc. Texas Burlington Coat Factory Realty of El Paso, Inc. Texas Burlington Coat Factory Realty of Westmoreland, Inc. Texas Burlington Coat Factory Warehouse of Baytown, Inc. Texas Burlington Coat Realty of Houston, Inc. Texas Burlington Coat Realty of Plano, Inc. Texas MJM Designer Shoes of Texas, Inc. Texas Burlington Coat Factory of Utah, LLC Utah Burlington Coat Factory of Vermont, LLC Vermont BCF Cards, Inc. Virginia Burlington Coat Factory of Virginia, LLC Virginia Burlington Coat Factory of Pocono Crossing, LLC Virginia Burlington Coat Factory Realty of Coliseum, Inc. Virginia Burlington Coat Factory Realty of Fairfax, Inc. Virginia Burlington Coat Factory Warehouse of Coliseum, Inc. Virginia Burlington Coat Realty of Potomac, Inc. Virginia Burlington Coat Factory of Washington, LLC Washington Burlington Coat Factory Realty of Franklin, Inc. Washington Burlington Coat Factory of West Virginia, LLC West Virginia Burlington Coat Factory of Wisconsin, LLC Wisconsin 4
